Mr. Justice Watermar. Appellant as the secretary of Siegel, Cooper & Company, a corporation, was arrested and fined $50 for violating Sec. 2118 of Art. 23 of the ordinances of the city of Chicago. From the judgment so imposed he prosecutes this appeal. "We have not been informed of any and we find no statute empowering the city of Chicago to license or regulate or prohibit the keeping of intelligence offices. The provisions of the charter permitting the city to regulate certain occupations are in effect a prohibition against its interference with business concerning which the charter makes no mention. City of Cairo v. Bross, 101 Ill. 475; Holder v. City of Galena, 19 Ill. App. 409; Thomas v. West Jersey R. R. Co., 102 U. S. 82. The city not having been empowered to regulate intelligence offices, the keeping of offices for the obtaining of places or employment for female domestic servants or other laborers, a penalty can not be imposed for a violation of the provisions of its ordinance in that regard. The judgment of the court below is therefore reversed. Judgment reversed.